DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered. Claims 1-9, 11, and 13-16 are pending. Claims 10, 12 have been canceled. Claim 16 is new. 
Please note that the claims filed 04/29/2022 include limitations from an after-final response claims filed 03/29/2022 which were not entered or considered, and the current claim set does not properly annotate all edits made from the claims set dated 08/19/2021 considered in the final rejection dated 11/29/2021 (e.g. claim 16 was new in after-final claims filed 03/29/2022). For the sake of examination, the amendments to the claims are taken to based on the previously fully considered claims set dated 08/19/2021 and the claims filed 03/29/2022 have not been entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11, and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 13-14 newly recite “a transmitter” where it was previously called an output unit in the claims and the specification. There is no recitation of this component being called a transmitter in the specification so as to describe the subject matter as claimed. It is noted that in the specification [0044] the control board is configured to transmit a message about the number of stop times, that is the controller comprises a transmitter device that is able to transmit information to remotely communicate with a remote controller.
Claims 2-9, 11, 15-16 are rejected by nature of dependency. 

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 11, and 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 11, and 14 recites  "managing information related to a number of stop times of the fuel cell system", and “receiving a request for information”. These limitations are process that covers a step that can be performed in the mind. Other than citing a generic processor, there is nothing in the claim element that precludes the step from practically being performed e.g. in the mind, or on pen and paper. For example, “managing information” in the context of this claim encompasses the user counting the number of stop times in the mind.  
This judicial exception is not integrated into a practical application because it simply displays or outputs the data to a generic management apparatus without additional limitation as to how the information is applied in the processor and/or the fuel cell system. While the claim includes a step of outputting information, there is nothing claimed with what the processor does with the information, such as controlling a function of the fuel cell. Furthermore, it is not claimed how the receiver or management apparatus are related to the processor or fuel cell, and as claimed is not integrated into the fuel cell system to perform a particular task or goal.
The claims further do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it simply recites a generic processor, management apparatus, and receiver with a high degree of generality, and the abstract idea is not specifically integrated into the fuel cell system. 
Claim 13 recites “a receiver configured to receive… a message”. This limitation is a process that covers a step that can be performed in the mind. Other than citing a generic receiver, there is nothing in the claim element that precludes the step from practically being performed in the mind. For example, “receiving a message” in the context of this claim encompasses the user verbally speaking.  
This judicial exception is not integrated into a practical application because it simply receives a message without additional limitation as to how the information is applied in the management apparatus or fuel cell. While a signal or information is transmitted, the apparatus as claimed does not specify what is done with the information so as to provide “significantly more” than the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it simply recites a generic management apparatus, transmitter, and receiver with a high degree of generality, and the receiver component is not specifically integrated into the management apparatus. 
Claims 2-9, and 15-16 are rejected by way of dependency.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Iwami et al., (JP2015191863A original and machine translation filed with IDS dated 01/27/2020) hereinafter Iwami, in view of Kobayashi et al., (JP2014053177, see also machine translation) hereinafter Kobayashi.
Regarding Claim 1, Iwami discloses a fuel cell system (Iwami [0003]) comprising: 
a control unit “5” (Iwami [0032]), reading on a processor, configured to manage information related to a number of stop times of the fuel cell system (Iwami [0012]), because it counts the number of stops, 
a remote control “6”, [0031], reading on a management apparatus, connected to the fuel cell system [0031] includes manual operation unit “61” for instructing start and stop, and setting operating conditions [0031], as well as a display “62” can display information such as the allowable emergency stop times “Np” [0044], or a warning from alarm issuing means “53” (Iwami [0059]), thus, the fuel cell system necessarily has a receiver configured to receive information transmitted by the remote management apparatus “6”, 
and an allowable emergency stop times “Np” is displayed [0044], which is data transmitted related to a number of stop times, thus data is necessarily transmitted to the management apparatus (remote control “6”) by a transmitter, not just during an emergency state. Furthermore, Iwami discloses wherein the information transmitted related to the stop times is a total allowable number of stop times acquired by subtraction the total number of stop times [0042], counted by the number of stop counting means “51” of the controller “5” (Iwami [0042]), and can communicate other information such as the cumulative number of stops counted by the stop counting means “51”, as the controller “5” is in direct communication with the remote controller “6” (Iwami Fig. 1).
While Iwami does not explicitly disclose wherein the transmitter unit is configured to output in response to a request for information related to the number of stop times, the management apparatus is configured to transmit and receive information, including information related to the number of stop times both via request from a user and automatically. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the transmitter to output, in response to the request, the information related to the number of stop times, such as the number of stop times itself, in order to allow the user to remotely obtain information.
While Iwami discloses that the control is “remote”, and thus taken to be able to transmit and receive wireless transmission of data, it does not explicitly disclose how the transmitter transmits data.
In a similar field of endeavor as it pertains to a fuel cell system (Kobayashi [0001]), Kobayashi teaches a fuel cell control device “5” (Kobayashi [0036]) that receives and transmits information, for example stop operation data (Kobayashi [0029]) via a suitable communication line such as a local area network (LAN) (Kobayashi [0036]), reading on a narrow area network, or a wide area network (WAN) (Kobayashi [0036]), reading on a wide area network. Kobayashi further teaches where these are suitable wireless transmission network suitable for use with a fuel cell controller (Kobayashi [0036]). 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the output unit in the fuel cell system of Iwami to utilize a suitable wireless transmission method, such as a local area network or wide area network, as taught by Kobayashi in order to wirelessly receive and transmit data to the remote control. 
Regarding Claim 2, Iwami discloses all of the limitations as set forth above. Iwami further discloses the management apparatus (remote control “6” [0031]), can display information such as an allowable emergency stop times “Np” [0044] and is configured to output the information related to the number of stop times (Iwami [0042]), where the display “62” of the management apparatus can display information such as a number of allowable emergency stops “Np” [0044] which is an example of a message transmitted by the transmitter to the management apparatus (remote control “6”), according to information related to the number of stops (Iwami [0044]). While Iwami discloses that the control is “remote”, and thus taken to be able to transmit and receive wireless transmission of data, it does not explicitly disclose how the output unit transmits data.
In a similar field of endeavor as it pertains to a fuel cell system (Kobayashi [0001]), Kobayashi teaches a fuel cell control device “5” (Kobayashi [0036]) that receives and transmits information, for example stop operation data (Kobayashi [0029]) via a suitable communication line such as a local area network (LAN) (Kobayashi [0036]), reading on a narrow area network. Kobayashi further teaches where this is a suitable wireless transmission network suitable for use with a fuel cell controller (Kobayashi [0036]). 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the output unit in the fuel cell system of Iwami to utilize a suitable wireless transmission method, such as a local area network as taught by Kobayashi in order to wirelessly receive and transmit data to the remote control. 
Regarding Claim 3, Iwami discloses all of the limitations as set forth above. Iwami further discloses the management apparatus (remote control “6” [0031]), can display information such as an allowable emergency stop times “Np” [0044] and is configured to output the information related to the number of stop times (Iwami [0042]), where the display “62” of the management apparatus can display information such as a number of allowable emergency stops “Np” [0044], which is an example of a message transmitted by the transmitted to the management apparatus (remote control “6”), according to information related to the number of stops (Iwami [0044]). While Iwami discloses that the control is “remote”, and thus taken to be able to transmit and receive wireless transmission of data, it does not explicitly disclose how the output unit transmits data.
In a similar field of endeavor as it pertains to a fuel cell system (Kobayashi [0001]), Kobayashi teaches a fuel cell control device “5” (Kobayashi [0036]) that receives and transmits information, for example stop operation data (Kobayashi [0029]) via a suitable communication line such as a wide area network (WAN) (Kobayashi [0036]), reading on a wide area network. Kobayashi further teaches where this is a suitable wireless transmission network suitable for use with a fuel cell controller (Kobayashi [0036]). 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the output unit in the fuel cell system of Iwami to utilize a suitable wireless transmission method, such as a wide area network as taught by Kobayashi in order to wirelessly receive and transmit data to the remote control. 
Regarding Claim 4, Iwami discloses all of the limitations as set forth above. Iwami further discloses a remote control “6” (Iwami [0031]) such as a manual operation type (Iwami [0031]), reading on operated by a user, wherein the transmitter is configured to output to the remote control “6” the information related to the number of stop times (Iwami [0044]).
Regarding Claim 5, Iwami discloses all of the limitations as set forth above. Iwami further discloses wherein the number of stop times includes a number of normal stop times “Nc” (Iwami [0042]) in which the fuel cell system performs a normal stop (Iwami [0041]).
Regarding Claim 6, Iwami discloses all of the limitations as set forth above. Iwami does not explicitly disclose setting an upper limit of the number of normal stop times. However, the fuel cell system of Iwami is configured to count the number of normal stops as “Nc” (Iwami [0042]) and uses the cumulative number of normal stop times “Nc” in determining the upper limit of number of emergency stop times “Np”, where the upper limit “Np” decreases as “Nc” increases [0041]. 
As such, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to set a maximum upper limit of normal stops in order to facilitate calculations of emergency stop limits.
Regarding Claim 7, Iwami discloses all of the limitations as set forth above. Iwami further discloses wherein the number of stop times includes a number of emergency stop times “Ne” (Iwami [0041]), number of emergency stops, in which the fuel cell system performs an emergency stop (Iwami [0041]), where an emergency stop is taken to be an example of an abnormal stop.
Regarding Claim 8, Iwami discloses all of the limitations as set forth above. Iwami further discloses fuel cell equipment in which an upper limit “Np” of the cumulative number of allowable emergency stops (Iwami [0041]) of the number of emergency stop times “Ne” is set (Iwami [0041]). 
Regarding Claim 9, Iwami discloses all of the limitations as set forth above. Iwami further discloses wherein the number of stop times includes a number of emergency stop times “Ne” (Iwami [0041]), number of emergency stops, in which the fuel cell system performs an emergency stop (Iwami [0041]), and an emergency stop is taken to be an example of an abnormal stop, 
and fuel cell equipment in which an upper limit “Np” of the cumulative number of allowable emergency stops (Iwami [0041]) of the number of emergency stop times “Ne” is set (Iwami [0041]). 
The fuel cell system of Iwami is configured to count the number of normal stops as “Nc” (Iwami [0042]) and uses the cumulative number of normal stop times “Nc” in determining the upper limit of number of emergency stop times “Np”, where the upper limit “Np” decreases as “Nc” increases [0041]. 
While Iwami does not explicitly disclose selecting an upper limit of the number of normal stop times “Nc” to be larger than the upper limit of abnormal stop times (“Ne”), since the number of allowable abnormal stops decreases as the cumulative number of stop times increases, the upper limit of normal stop times is thus inherently greater than the upper limit of abnormal stop times.  
Regarding Claim 11, Iwami discloses an equipment management method (Iwami [0010]) comprising: 
managing information related to a number of stop times of a fuel cell system (Iwami [0010]), since the method includes counting the number of stop processes;
receiving a request for information, since a remote control “6”, [0031], reading on a management apparatus, connected to the fuel cell system [0031] includes manual operation unit “61” for instructing start and stop, and setting operating conditions [0031], the allowable emergency stop times “Np” is displayed, or output [0044], to the management apparatus (remote control “6”),
and in response to the request, outputting the information related to the number of stop times via an alarm process (Iwami [0010]) via alarm issuing means “53” (Iwami [0042]), outputting the information related to the number of stop times (Iwami [0042]), 
wherein the information related to the number of stop times is directly derived from the number of stop times (Iwami [0023]) counted by the number of stop counting means “51” of the controller “5” (Iwami [0042]). Iwami further teaches wherein the number of maximum allowable stops Np (Iwami [0041]) is calculated based on current accumulated stops Nc and number of emergency stops Ne (Iwami [0041]), wherein the stop counting means “51” of the controller “5” is in direct communication with the remote controller “6” (Iwami Fig. 1). However, Iwami does not explicitly disclose wherein the information outputted is the number of stop times itself, a remaining number of stop times acquired by subtracting the number of stop times from an upper limit of the number of stop times, a set of the number of stop times and the upper limit of the number of stop times, or a set of the remaining number of stop times and the upper limit of the number of stop times. 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the controller of Iwami to output relevant information to the user including the number of stop times itself, a remaining number of stop times acquired by subtracting the number of stop times from an upper limit of the number of stop times, a set of the number of stop times and the upper limit of the number of stop times, or a set of the remaining number of stop times and the upper limit of the number of stop times as taught by Iwami in order to transmit relevant data to the remote control user. 
While Iwami discloses that the control is “remote”, and thus taken to be able to transmit and receive wireless transmission of data, it does not explicitly disclose how the output unit transmits data.
In a similar field of endeavor as it pertains to a fuel cell system (Kobayashi [0001]), Kobayashi teaches a fuel cell control device “5” (Kobayashi [0036]) that receives and transmits information, for example stop operation data (Kobayashi [0029]) via a suitable communication line such as a local area network (LAN) (Kobayashi [0036]), reading on a narrow area network, or a wide area network (WAN) (Kobayashi [0036]), reading on a wide area network. Kobayashi further teaches where these are suitable wireless transmission network suitable for use with a fuel cell controller (Kobayashi [0036]). 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the output step in the equipment management method of Iwami to utilize a suitable wireless transmission method, such as a local area network or wide area network, as taught by Kobayashi in order to wirelessly receive and transmit data to the remote control. 
Regarding Claim 13, Iwami discloses a remote control “6” with a display “62” (Iwami [0031]) reading on a management apparatus, because it can be operated to manage a fuel cell system (Iwami [0031]), comprising:
a management apparatus (remote control “6”, [0031]) connected to the fuel cell system [0031] includes manual operation unit “61” for instructing start and stop, and setting operating conditions [0031], reading on a transmitter, since it communicates with the fuel cell system, and further includes a receiver configured to receive information from the fuel cell (e.g. from alarm issuing means “53” (Iwami [0042]), configured to output the information related to the number of stop times (Iwami [0042]), to the management apparatus (remote control “6”). Iwami further discloses wherein the information related to the number of stop times is directly derived from the number of stop times (Iwami [0023]) counted by the number of stop counting means “51” of the controller “5” (Iwami [0042]), and can communicate other information such as the cumulative number of stops counted by the stop counting means “51”, as the controller “5” is in direct communication with the remote controller “6” (Iwami Fig. 1).
While Iwami does not explicitly disclose wherein the transmitter unit is configured to output in response to a request for information related to the number of stop times, the management apparatus is configured to transmit and receive information, including information related to the number of stop times both via request from a user and automatically. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the transmitter to output, in response to the request, the information related to the number of stop times, such as the number of stop times itself, in order to allow the user to remotely obtain information.
Iwami further discloses wherein the message indicating information related to the number of stop times is directly derived from the number of stop times (Iwami [0023]) counted by the number of stop counting means “51” of the controller “5” (Iwami [0042]). Iwami further teaches wherein the number of maximum allowable stops Np (Iwami [0041]) is calculated based on current accumulated stops Nc and number of emergency stops Ne (Iwami [0041]) and thus issues a message (alarm signal) indicating this information. Thus, the receiver is configured to receive a message indicating information related to a number of stop times, wherein the information including the number of stop times itself, a remaining number of stop times acquired by subtracting the number of stop times from an upper limit of the number of stop times, a set of the number of stop times and the upper limit of the number of stop times, or a set of the remaining number of stop times and the upper limit of the number of stop times. While Iwami discloses that the control is “remote”, and thus taken to be able to transmit and receive wireless transmission of data, it does not explicitly disclose how the output unit transmits data.
In a similar field of endeavor as it pertains to a fuel cell system (Kobayashi [0001]), Kobayashi teaches a fuel cell control device “5” (Kobayashi [0036]) that receives and transmits information, for example stop operation data (Kobayashi [0029]) via a suitable communication line such as a local area network (LAN) (Kobayashi [0036]), reading on a narrow area network, or a wide area network (WAN) (Kobayashi [0036]). Kobayashi further teaches where this is a suitable wireless transmission network suitable for use with a fuel cell controller (Kobayashi [0036]). 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the output unit in the fuel cell system of Iwami to utilize a suitable wireless transmission method, such as a local area network or wide area network as taught by Kobayashi in order to wirelessly receive and transmit data to the remote control. 
Regarding Claim 14, Iwami discloses an equipment management system (Iwami [0001]) comprising: 
a fuel cell system (Iwami [0003]);
and a remote control “6” with a display “62” (Iwami [0031]) reading on a management apparatus, because it can be operated to manage the fuel cell system (Iwami [0031]);
and a control unit “5”, [0035], reading on a processor, configured to manage information related to a number of stop times of the fuel cell system (Iwami [0012]), because it counts the number of stops; and 
and an allowable emergency stop times “Np” is displayed [0044], which is data transmitted related to a number of stop times, thus data is necessarily transmitted to the management apparatus (remote control “6”), by a transmitter configured to transmit a message indicating the information regularly, not just during an emergency state. Furthermore, Iwami discloses wherein the information transmitted related to the stop times is a total allowable number of stop times acquired by subtraction the total number of stop times [0042], counted by the number of stop counting means “51” of the controller “5” (Iwami [0042]), and can communicate other information such as the cumulative number of stops counted by the stop counting means “51”, as the controller “5” is in direct communication with the management apparatus (remote controller “6”) (Iwami Fig. 1). Iwami also discloses where the display “62” of the management apparatus “6” can display information such as a warning from the alarm issuing means “53” (Iwami [0059]), which is an example of a message transmitted to the management apparatus, according to information related to the number of stops (Iwami [0059]), While Iwami discloses that the control is “remote”, and thus taken to be able to transmit and receive wireless transmission of data, it does not explicitly disclose how the output unit transmits data.
In a similar field of endeavor as it pertains to a fuel cell system (Kobayashi [0001]), Kobayashi teaches a fuel cell control device “5” (Kobayashi [0036]) that receives and transmits information, for example stop operation data (Kobayashi [0029]) via a suitable communication line such as a local area network (LAN) (Kobayashi [0036]), reading on a narrow area network, or a wide area network (WAN) (Kobayashi [0036]). Kobayashi further teaches where this is a suitable wireless transmission network suitable for use with a fuel cell controller (Kobayashi [0036]). 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the output unit in the fuel cell system of Iwami to utilize a suitable wireless transmission method, such as a local area network or wide area network as taught by Kobayashi in order to wirelessly receive and transmit data to the remote control. 
Regarding Claim 15, Iwami discloses all of the limitations as set forth above. Iwami further discloses wherein the controller is configured to manage a number of manual stop times, since a stop command commanded by a user is referred to as a normal stop command (Iwami [0032]), wherein a stop commanded by a user is considered the same as a manual stop. Iwami further discloses wherein the normal stops “Np” are managed separately from accumulated emergency stops “Ne” (taken as stop times other than manual stop times) (Iwami [0041]). It is noted that as set forth above it is obvious to configure the transmitter to output in response to the request, the information related to the number of stop times, it would have been further obvious that this includes a number of manual stops, since the number of manual stops is managed separately.
Claim 16, Iwami discloses all of the limitations as set forth above. Iwami further discloses wherein the controller is configured to manage a number of manual stop times, since a stop command commanded by a user is referred to as a normal stop command (Iwami [0032]), wherein a stop commanded by a user is considered the same as a manual stop. Iwami further discloses wherein the normal stops “Np” are managed separately from accumulated emergency stops “Ne” (taken as stop times other than manual stop times) (Iwami [0041]). It is noted that as set forth above it is obvious to configure the transmitter to output in response to the request, the information related to the number of stop times, it would have been further obvious that this includes a number of manual stops, since the number of manual stops is managed separately.

Response to Arguments
Applicant’s arguments, filed 04/29/2022, have been fully considered but they are not persuasive.  
Applicant argues regarding the 101 rejection that the claimed subject matter as a whole is integrated into a practical application because there is an improvement to the fuel cell technology. Applicant points to paragraphs 0012 and 0060 of the instant specification that provides an improvement for a fuel cell system having an upper limit of the number of stop times, and can perform control to not let the number of stops reach the upper limit. 
Examiner submits that the cited paragraphs do not specifically point out how the claims are an improvement upon existing technology in the field. There is only general disclosure of improvement that does not provide any more to the abstract idea. In order to overcome the 101 rejection, the claim must include all the components or limitations that lead to the improvement described in the specification. See MPEP 2106.05(a). Further, it is noted that Iwami also discloses an upper limit of stop times and outputs information (e.g. via an alarm) to prevent reaching an upper limit of stop times. 
Applicant argues regarding the 103 rejection of Claim 1 that the cited references do not disclose the new limitations. 
This argument is moot in view of the new rejection of Claim 1 as set forth above, where it is obvious to configure the components of Iwami to receive a request for information related to the number of stop times and the transmitter configured to output in response to the request. 
Applicant argues that the limitations “configured to…” is not a recitation of intended use of the claimed controller. 
This argument is moot in view of the updated rejection as set forth above.
Applicant argues that the dependent claims are allowable by nature of dependency. 
This argument is moot in view of the updated rejection as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRSTEN B TYSL/Examiner, Art Unit 1722                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721